Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 10/6/21 are acknowledged; claims 15-25 are currently pending with claims 27-29 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected for being indefinite.  Claim 15 has the limitation “injection intervals”.  It is unclear how Applicant is defining the term “interval”.  See the response to arguments below for the various interpretations.  Based on the Specification and the Remarks, one of ordinary skill in the art would not have adequate guidance as to what Applicant is claiming with respect to the interval.  Claims 16-25 rely on claim 15.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "in addition to a porosity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The porosity has not been previously claimed, so it is unclear how something could be “in addition” to it.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troutt et al. (US 6142232).
Claim 15:  Troutt discloses a method of preventative well maintenance using CO2 with permanent equipment for well maintenance in a well and water pumping equipment (24) remaining in the well.  The improvement comprising using the permanent equipment for well maintenance remaining in the well to inject liquid and vapor C02 into the well (see col. 3, line 59 - col. 4, line 2 and col. 2, line 55 – col. 3, line 5 discussing gas and liquid), controlling GO2 phase changes during CO2 injection cycles by manipulating injection intervals of liquid and vapor CO2 and providing a distribution of energy throughout an entire well structure including all parts of a producing interval of the well and surrounding formation (see col. 3, line 59 - col. 4, line 2), causing maximized surging effect in the well by the distribution of energy (see col. 3, line 38 – col. 4, line 30), and maintaining and distributing the maximized surging effect throughout an entire well structure (see Fig. 1, 2; col. 4, lines 27-30), and the maximized surging effect being distributed by at least one energy resulting from controlling 002 phase changes during injection of the liquid and vapor CO2, wherein the at least one energy includes chemical energy, thermal energy, and mechanical energy (chemical energy from CO2).
CLAIM 16:  Troutt utilizes phase changes of CO2 to distribute environmentally safe chemicals throughout the entire well structure (chemicals such as air, col. 2, lines 63-66).
CLAIM 17:
CLAIM 18:  Troutt discloses utilizing a volume displacement pipe (VDP) (48) in the well during the CO2 injection resulting in less carbon dioxide being utilized and shortening a following development time prior to returning water quality back to pre-treatment quality (see col. 3, line 49 – col. 4, line 2).
CLAIM 19:  Surging is maximized by injecting carbon dioxide in a fashion to create a vortex in an annular space between a volume displacement pipe and the well screen or borehole and casing, allowing the combination energies to be delivered to all areas of the well (see Fig. 1, vortex shown with arrows 72).
CLAIM 20:  Troutt discloses selecting a volume of carbon dioxide energy resulting in less penetration of solubilized carbon dioxide into surrounding formations resulting in less pumping and development time prior to returning the well back to ambient or pre-treatment conditions (see col. 5, lines 40-50 discussing cleaning only the surrounding).
CLAIM 21:   Troutt discloses selecting a volume of carbon dioxide by evaluating a buffering capacity of the aquifer, wherein the buffering capacity can be determined by assessment of an amount of carbonates in the aquifer and a total alkalinity of water (see col. 4, lines 13-19 discussing monitoring the material).
CLAIM 22:  Troutt directs an injection nozzle (58)) for carbon dioxide at a desired angle to achieve a vortex in an annular space between the Volume Displacement Pipe (VDP) and the well screen or borehole wall, wherein the vortex distributes energy or combination energies throughout the well and surrounding aquifer (see Fig. 1).
CLAIM 23:
CLAIM 24:  Troutt discloses shortening a vapor injection cycle using more frequent cycles of liquid interval, creating surging of a water column, thus increasing the frequency of intervals between liquid and vapor, and maximizing a surging effect (see col. 4, lines 13-26 and col. 5, lines 16-31).
CLAIM 25:  Troutt discloses a volume of C0 is refined using a total porosity and a volume in the treatment zone inside the well, allowing maximum cleaning effect with less impact into the surrounding formation and keeping a cleaning energy confined to the producing interval and a short distance horizontally from the well (see Fig. 1 showing using the entire well).
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive.
As discussed above, the term “interval” is not consistently used in this Application and thus cannot be properly understood by one of ordinary skill in the art.  The Specification states “Manipulating the injection intervals of vapor and liquid improves the efficiency and the effectiveness of the cleaning process, and the surge created by the change between liquid and vapor is maximized by lengthening the liquid time intervals and shorting the vapor injection intervals,” (Page 4), which is clear indication that the intervals are based on time due to the use of the phrase “time intervals”.  However, in the Remarks filed 10/6/21, Applicant argues the term interval refers to a time-based approach (pages 7, 9), volume based (page 13, “The method of the present invention is not time based but, instead, is based on a volume of vapor and liquid CO2.”), or some physical dimension (page 10, “The present unique innovation provides a distribution of energy through an entire well structure including all parts of a producing interval of the well…”).  Inconsistent use of the same term makes examination of the claimed invention difficult.  
Applicant has chosen to claim the invention as an “improvement” under 37 C.F.R. 1.75(e), otherwise known as a Jepson claim.  Under such a claim structure, the preamble must comprise “a general description of all the elements or steps of the claimed combination which are conventional or 
Applicant argues that Troutt fails to disclose a liquid CO2 interval (Remarks, page 11).  However, Troutt teaches “The end of the supply hose 44 can be connected with a supply of fluid used to clean the well.  The fluid can include cleaning chemicals which may be in solution form.  Alternatively or additionally, the end of the supply hose 44 connects with a supply of a gas such as nitrogen, air, or carbon dioxide forming part or all of the fluid applied to the surge line 36.” (col. 2, lines 60-66).  This clearly states the fluid may be CO2.  
Applicant further argues that Troutt only treats an isolated portion of a well (Remarks, page 12).  It is unclear what limitation of the claims this argument is directed at.  Claim 15 states “maintaining and distributing the maximized surging effect throughout an entire well structure…” (lines 11-12).  The limited areas described by Applicant with respect to Troutt would constitute a “well structure”.  Applicant has used the term “well” to designate the entire well system, as shown in the preamble using the terms “preventative well maintenance” and “remaining in the well”.  The term “well structure” thus must means something different, such as a separate structure within the well.  
Applicant further argues that the pump of Troutt is not permanent (page 13).  It is unclear what Applicant is basing this argument.  The pump of Troutt is disclosed to be in the well, there is no discussion of removing it, and it is attached to permanent features.  
Applicant further argues that Troutt does not disclose a vortex.  The term “vortex” is not required to be used by the prior art to teach the limitation.  As shown in the figures, the applied chemicals are forced out the bottom at an angle shown by arrows 72.  This angle would create a vortex within the system.  Troutt even describes how the chemicals create a “surging effect” to drive the chemicals (col. 3, line 59 – col. 4, line 2), exactly how Applicant describes the surging effect is generated.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679